DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

Claims 8-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory matter because the applicant has claimed a “computer-readable storage device” in claim 8 which could reasonably comprise a transitory propagating signal per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. Here, Applicant has claimed a computer readable storage device, and the specification is silent on whether this medium is explicitly non-transitory medium. Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable storage device could be interpreted as a transitory propagating signal per se. As such, the claims are rejected under 35 US.C. § 101 as covering non-statutory subject matter.
Docket No. P201806931US01 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon et al. (hereinafter Verdon) A Universal Training Algorithm for Quantum Deep Learning, arXiV.org, 2018 (Note:  This reference was cited in the IDS submitted on 4/1/2019), in view of Aspuru-Guzik et al. (hereinafter Aspuru-Guzik) WO 2019177951 A1.
In regard to claim 1, Verdon teaches a method comprising: 
classifying, using a neural network including quantum components (Verdon in at least [§ D, Page 77] “In this section we numerically implement the training of a hybrid quantum‐classical neural‐circuit hybrid network, as described in section VI I 2. That is, we consider having a quantum parametric circuit whose output is connected to a classical neural network”) a data set to generate a first set of classified data (Verdon in at least [§ I § 2 ¶ 1, Page 71] “To obtain a classical number from the output of the QPC, one has to perform a measurement. In the case of classification or regression, this could correspond to a generalized measurement. However, a generalized measurement can always be seen as a projective measurement on a larger system. Thus, without loss of generality, we will define an observable zˆ at the output of the QPC as an operator whose spectrum consists of some encoding of the measurement outcomes”);
 generating noise in the quantum components (Verdon 
 in at least [§ C § 3 ¶ 1, Page 34] “The method of dropout in classical machine learning encompasses a set of techniques which add noise to the training process in order to regularize the learning. The addition of noise to the neural information processing effectively forces the network to learn to process information in a redundant, robust manner.  Traditional dropout consists of adding classical erasure noise to the neural information processing, this consists of effectively blocking the path of the information owing forward by stochastically dropping out certain neural elements. Modern techniques for dropout also include Gaussian multiplicative noise, or Gaussian additive noise [70] for neural networks. In this section we focus on techniques to use quantum registers as stochastic classical variables which control whether certain subsets of parametric operations are applied. Note that we will reuse much of the machinery developed in this subsection in our subsection on network architecture optimization via Quantum Meta-Learning (section IVD3), where instead of simply using the quantum registers as a source of stochastic noise, we can optimize over superpositions of network architecture”, and in at least [§ D § 1 ¶ 5, page 37] “ Since the whole training process is kept quantum coherent, the result is an entangled superposition of hyper-parameters and their corresponding fully trained networks”);
Verdon does not explicitly disclose:
reclassifying, using the neural network, the data set with the generated noise to generate a second set of classified data;
determining, responsive to comparing the first set of classified data and the second set of classified data, a sensitivity of the quantum components classifying, using a neural network including quantum components 
However, Aspuru-Guzik discloses:
reclassifying, using the neural network, the data set with the generated noise to generate a second set of classified data (Aspuru-Guzik in at least ¶ [0065]” Fig. 2 is a schematic of a hybrid quantum-classical generative adversarial network (GAN). The arrows from thermal state 203 down to data representation 208 show the flow of variable dependence for the generator                         
                            G
                            (
                            x
                            )
                             
                            =
                             
                            g
                            .
                            s
                            u
                            b
                            .
                            G
                             
                            °
                             
                            /
                            .
                            s
                            u
                            b
                            .
                            G
                            (
                            x
                            )
                             
                        
                    and the arrows from data representation 208 down to fidelity 211 represent the flow of variable dependence for the discriminator                         
                            D
                            (
                            d
                            )
                             
                            =
                             
                            g
                            .
                            s
                            u
                            b
                            .
                            D
                             
                            °
                             
                            f
                            .
                            s
                            u
                            b
                            .
                            D
                            (
                            c
                            i
                            )
                            .
                        
                     Here the parallel arrows from sample data 209 and data representation 208 to hidden layers 210 of the discriminator is not meant as using the two data spaces as two separate input variables to D , but rather means that during training both the sample data 209 and the generated data are combined into one set and each time either a sample data or a generated data is fed to the discriminator”, in at least ¶ [0068] “ Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”), in at least ¶ [0044] “Generative adversarial networks (GANs) are systems of two neural networks contesting with each other in a zero-sum game framework. One network generates candidates and the other evaluates them. The generative network learns to map from a latent space to a particular data distribution of interest, while the discriminative network discriminates between instances from the true data distribution and candidates produced by the generator. The generative network's training objective is to increase the error rate of the discriminative network. In this way, it is trained to produce novel synthesized data that appear to have come from the true data distribution”, in at least ¶ [0069] “In various embodiments, training is performed in an alternating manner between the generator and discriminator. In some embodiments, feedback from the classical components is provided to optimizer 205 to enable further optimization of parameters”, and in at least ¶ [0045] “A known dataset may serve as the initial training data for the discriminator. Training the discriminator involves presenting it with samples from the dataset until it reaches some level of accuracy. The generator may be seeded with a randomized input that is sampled from a predefined latent space (e.g.., a multivariate normal distribution). Thereafter, samples synthesized by the generator are evaluated by the discriminator”); 
determining, responsive to comparing the first set of classified data and the second set of classified data, a sensitivity of the quantum components classifying, using a neural network including quantum components (Aspuru-Guzik in at least ¶ [0068] “Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”, and in at least ¶ [0039] “In general, during backpropagation, the output of the network is compared to the known correct output. An error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set by combining the training data with noise used as a driver for adjusting the weight to generate an authenticated set. One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the classification process by use of quantum components with classical neutral network processor. The error value of the neurons can adjust the weight of the quantum state that can help in the convergence of the learning process towards an optimum solution (Aspuru-Guzik [0038], [0039]). An optimum solution is perceived to be computationally efficient for large set of training data as compared to training on a classical neural network that is perceived less computationally efficient (Aspuru-Guzik [0036]). 

In regard to claim 8, Verdon teaches: 
classifying, using a neural network including quantum components (Verdon in at least [§ D, page 77] “In this section we numerically implement the training of a hybrid quantum‐classical neural‐circuit hybrid network, as described in section VI I 2. That is, we consider having a quantum parametric circuit whose output is connected to a classical neural network”) a data set to generate a first set of classified data (Verdon in at least [§ I § 2 ¶ 1, Page 71] “To obtain a classical number from the output of the QPC, one has to perform a measurement. In the case of classification or regression, this could correspond to a generalized measurement. However, a generalized measurement can always be seen as a projective measurement on a larger system. Thus, without loss of generality, we will define an observable zˆ at the output of the QPC as an operator whose spectrum consists of some encoding of the measurement outcomes”);
 generating noise in the quantum components (Verdon in at least [[§ C § 3 ¶ 1, Page 34] “The method of dropout in classical machine learning encompasses a set of techniques which add noise to the training process in order to regularize the learning. The addition of noise to the neural information processing effectively forces the network to learn to process information in a redundant, robust manner.  Traditional dropout consists of adding classical erasure noise to the neural information processing, this consists of effectively blocking the path of the information owing forward by stochastically dropping out certain neural elements. Modern techniques for dropout also include Gaussian multiplicative noise, or Gaussian additive noise [70] for neural networks. In this section we focus on techniques to use quantum registers as stochastic classical variables which control whether certain subsets of parametric operations are applied. Note that we will reuse much of the machinery developed in this subsection in our subsection on network architecture optimization via Quantum Meta-Learning (section IVD3), where instead of simply using the quantum registers as a source of stochastic noise, we can optimize over superpositions of network architecture”, and in at least [§ D § 1, ¶ 5, Page 37] “ Since the whole training process is kept quantum coherent, the result is an entangled superposition of hyper-parameters and their corresponding fully trained networks”);
Verdon does not explicitly disclose:
A computer usable program product comprising a computer- readable storage device, and program instructions stored on the storage device, the stored program instructions comprising: program instructions;
reclassifying, using the neural network, the data set with the generated noise to generate a second set of classified data;
determining, responsive to comparing the first set of classified data and the second set of classified data, a sensitivity of the quantum components classifying, using a neural network including quantum components 

However, Aspuru-Guzik discloses:
A computer usable program product comprising a computer- readable storage device, and program instructions stored on the storage device, the stored program instructions comprising: program instructions (Aspuru-Guzik in at least ¶ [0120] “Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices” , in at least ¶ [0123] “ Computer system/server 12 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 12, and it includes both volatile and non-volatile media, removable and non-removable media”, in at least  ¶ [0124] “ System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32. Computer system/server 12 may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18 by one or more data media interfaces. As will be further depicted and described below, memory 28 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the disclosure”);
reclassifying, using the neural network, the data set with the generated noise to generate a second set of classified data (Aspuru-Guzik in at least ¶ [0065]” Fig. 2 is a schematic of a hybrid quantum-classical generative adversarial network (GAN). The arrows from thermal state 203 down to data representation 208 show the flow of variable dependence for the generator                         
                            G
                            (
                            x
                            )
                             
                            =
                             
                            g
                            .
                            s
                            u
                            b
                            .
                            G
                             
                            °
                             
                            /
                            .
                            s
                            u
                            b
                            .
                            G
                            (
                            x
                            )
                             
                        
                    and the arrows from data representation 208 down to fidelity 211 represent the flow of variable dependence for the discriminator                         
                            D
                            (
                            d
                            )
                             
                            =
                             
                            g
                            .
                            s
                            u
                            b
                            .
                            D
                             
                            °
                             
                            f
                            .
                            s
                            u
                            b
                            .
                            D
                            (
                            c
                            i
                            )
                            .
                        
                     Here the parallel arrows from sample data 209 and data representation 208 to hidden layers 210 of the discriminator is not meant as using the two data spaces as two separate input variables to D , but rather means that during training both the sample data 209 and the generated data are combined into one set and each time either a sample data or a generated data is fed to the discriminator”, in at least ¶ [0068] “ Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”), in at least ¶ [0044] “Generative adversarial networks (GANs) are systems of two neural networks contesting with each other in a zero-sum game framework. One network generates candidates and the other evaluates them. The generative network learns to map from a latent space to a particular data distribution of interest, while the discriminative network discriminates between instances from the true data distribution and candidates produced by the generator. The generative network's training objective is to increase the error rate of the discriminative network. In this way, it is trained to produce novel synthesized data that appear to have come from the true data distribution”, in at least ¶ [0069] “In various embodiments, training is performed in an alternating manner between the generator and discriminator. In some embodiments, feedback from the classical components is provided to optimizer 205 to enable further optimization of parameters”, and in at least ¶ [0045] “A known dataset may serve as the initial training data for the discriminator. Training the discriminator involves presenting it with samples from the dataset until it reaches some level of accuracy. The generator may be seeded with a randomized input that is sampled from a predefined latent space (e.g.., a multivariate normal distribution). Thereafter, samples synthesized by the generator are evaluated by the discriminator”); 
determining, responsive to comparing the first set of classified data and the second set of classified data, a sensitivity of the quantum components classifying, using a neural network including quantum components (Aspuru-Guzik in at least ¶ [0068] “Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”, and in at least ¶ [0039] “In general, during backpropagation, the output of the network is compared to the known correct output. An error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network and generating a first set of classification data on a neural network. Aspuru-Guzik teaches generating an iteration of training set by combining the training data with noise used as a driver for adjusting the weight to generate an authenticated set. One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the classification process by use of quantum components with classical neutral network processor. The error value of the neurons can adjust the weight of the quantum state that can help in the convergence of the learning process towards an optimum solution (Aspuru-Guzik [0038], [0039]). An optimum solution is perceived to be computationally efficient for large set of training data as compared to training on a classical neural network that is perceived less computationally efficient (Aspuru-Guzik [0036]) with the ability of performing the optimum classification process on a program instructions on a computer-readable storage for flexibility in implementations (users’ computer and/or remote computer) (Aspuru-Guzik [0130]).


In regard to claim 17, Verdon teaches: 
classifying, using a neural network including quantum components (Verdon in at least [§ D, page 77] “In this section we numerically implement the training of a hybrid quantum‐classical neural‐circuit hybrid network, as described in section VI I 2. That is, we consider having a quantum parametric circuit whose output is connected to a classical neural network”) a data set to generate a first set of classified data (Verdon in at least [§ I § 2 ¶ 1, Page 71] “To obtain a classical number from the output of the QPC, one has to perform a measurement. In the case of classification or regression, this could correspond to a generalized measurement. However, a generalized measurement can always be seen as a projective measurement on a larger system. Thus, without loss of generality, we will define an observable zˆ at the output of the QPC as an operator whose spectrum consists of some encoding of the measurement outcomes”);
 generating noise in the quantum components (Verdon in at least [§ C § 3 ¶ 1, Page 34] “The method of dropout in classical machine learning encompasses a set of techniques which add noise to the training process in order to regularize the learning. The addition of noise to the neural information processing effectively forces the network to learn to process information in a redundant, robust manner.  Traditional dropout consists of adding classical erasure noise to the neural information processing, this consists of effectively blocking the path of the information owing forward by stochastically dropping out certain neural elements. Modern techniques for dropout also include Gaussian multiplicative noise, or Gaussian additive noise [70] for neural networks. In this section we focus on techniques to use quantum registers as stochastic classical variables which control whether certain subsets of parametric operations are applied. Note that we will reuse much of the machinery developed in this subsection in our subsection on network architecture optimization via Quantum Meta-Learning (section IVD3), where instead of simply using the quantum registers as a source of stochastic noise, we can optimize over superpositions of network architecture”, and in at least [§ D § 1 ¶ 5, Page 37] “ Since the whole training process is kept quantum coherent, the result is an entangled superposition of hyper-parameters and their corresponding fully trained networks”);
Verdon does not explicitly disclose:
A computer system comprising a quantum processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the quantum processor via the memory, the stored program instructions;
reclassifying, using the neural network, the data set with the generated noise to generate a second set of classified data;
determining, responsive to comparing the first set of classified data and the second set of classified data, a sensitivity of the quantum components classifying, using a neural network including quantum components 
However, Aspuru-Guzik discloses:
 A computer system comprising a quantum processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the quantum processor via the memory, the stored program instructions (Aspuru-Guzik in at least [0066] “As in the embodiment of Fig. 1, quantum computer 201 includes a variational circuit 204. A given variational quantum circuit may be parameterized in a suitable device- specific manner. More generally, the quantum gates making up a quantum circuit may have an associated plurality of tuning parameters. For example, in embodiments based on optical switching, tuning parameters may correspond to the angles of individual optical elements”, in at least ¶ [0120] “Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices” , in at least ¶ [0123] “ Computer system/server 12 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 12, and it includes both volatile and non-volatile media, removable and non-removable media”, in at least  ¶ [0124] “ System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32. Computer system/server 12 may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18 by one or more data media interfaces. As will be further depicted and described below, memory 28 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the disclosure”);
reclassifying, using the neural network, the data set with the generated noise to generate a second set of classified data (Aspuru-Guzik in at least ¶ [0065]” Fig. 2 is a schematic of a hybrid quantum-classical generative adversarial network (GAN). The arrows from thermal state 203 down to data representation 208 show the flow of variable dependence for the generator                         
                            G
                            (
                            x
                            )
                             
                            =
                             
                            g
                            .
                            s
                            u
                            b
                            .
                            G
                             
                            °
                             
                            /
                            .
                            s
                            u
                            b
                            .
                            G
                            (
                            x
                            )
                             
                        
                    and the arrows from data representation 208 down to fidelity 211 represent the flow of variable dependence for the discriminator                         
                            D
                            (
                            d
                            )
                             
                            =
                             
                            g
                            .
                            s
                            u
                            b
                            .
                            D
                             
                            °
                             
                            f
                            .
                            s
                            u
                            b
                            .
                            D
                            (
                            c
                            i
                            )
                            .
                        
                     Here the parallel arrows from sample data 209 and data representation 208 to hidden layers 210 of the discriminator is not meant as using the two data spaces as two separate input variables to D , but rather means that during training both the sample data 209 and the generated data are combined into one set and each time either a sample data or a generated data is fed to the discriminator”, in at least ¶ [0068] “ Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”), in at least ¶ [0044] “Generative adversarial networks (GANs) are systems of two neural networks contesting with each other in a zero-sum game framework. One network generates candidates and the other evaluates them. The generative network learns to map from a latent space to a particular data distribution of interest, while the discriminative network discriminates between instances from the true data distribution and candidates produced by the generator. The generative network's training objective is to increase the error rate of the discriminative network. In this way, it is trained to produce novel synthesized data that appear to have come from the true data distribution”, in at least ¶ [0069] “In various embodiments, training is performed in an alternating manner between the generator and discriminator. In some embodiments, feedback from the classical components is provided to optimizer 205 to enable further optimization of parameters”, and in at least ¶ [0045] “A known dataset may serve as the initial training data for the discriminator. Training the discriminator involves presenting it with samples from the dataset until it reaches some level of accuracy. The generator may be seeded with a randomized input that is sampled from a predefined latent space (e.g.., a multivariate normal distribution). Thereafter, samples synthesized by the generator are evaluated by the discriminator”); 
determining, responsive to comparing the first set of classified data and the second set of classified data, a sensitivity of the quantum components classifying, using a neural network including quantum components (Aspuru-Guzik in at least ¶ [0068] “Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”, and in at least ¶ [0039] “In general, during backpropagation, the output of the network is compared to the known correct output. An error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network and generating a first set of classification data on a neural network.  Aspuru-Guzik teaches generating an iteration of training set by combining the training data with noise used as a driver for adjusting the weight to generate an authenticated set. One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the classification process by use of quantum components with classical neutral network processor. The error value of the neurons can adjust the weight of the quantum state that can help in the convergence of the learning process towards an optimum solution (Aspuru-Guzik [0038], [0039]). An optimum solution is perceived to be computationally efficient for large set of training data as compared to training on a classical neural network that is perceived less computationally efficient (Aspuru-Guzik [0036]) with the further ability of performing the optimum classification process on a with a flexibility in implementations (users’ computer and/or remote computer) (Aspuru-Guzik [0130]).

In regards to Claim 2, Aspuru-Guzik disclose:
further comprising: adjusting a weight of the quantum components ( Aspuru-Guzik in at least ¶ [0037] “ An ANN is trained to solve a specific problem ( e.g. ., pattern recognition) by adjusting the weights of the synapses such that a particular class of inputs produce a desired output”, and in at least ¶ [0039] “ In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set. Aspuru-Guzik further teaches adjusting the weight of the quantum component. One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by use of quantum components in which the quantum component weight can be adjusted to enable the solution converge faster leading to reduction in training time (Aspuru-Guzik [0038]).

In regards to 3, Aspuru-Guzik disclose:
further comprising: reclassifying, using the neural network, the data set to generate a third set of classified data (Aspuru-Guzik in at least ¶ [0069] “In various embodiments, training is performed in an alternating manner between the generator and discriminator. In some embodiments, feedback from the classical components is provided to optimizer 205 to enable further optimization of parameters Q”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training classification leading to authenticated data.  One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by reclassifying for increased robustness by use of quantum components in which the quantum component weight can be adjusted to enable the solution to be converged faster leading to reduction in training time (Aspuru-Guzik ¶ [0038]).

In regards to 4, Aspuru-Guzik disclose:
further comprising: determining, responsive to comparing the second set of classified data and the third set of classified data, a sensitivity of the quantum components (Aspuru-Guzik in at least [0068] “Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic” and in at least ¶ [0039] “In general, during backpropagation, the output of the network is compared to the known correct output. An error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training leading to authenticated data and measuring the error for each neural layer output that provides a measure for sensitivity of the quantum component.   One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process that is robust by use of quantum components in which the quantum component weight can be adjusted to enable the solution to be converged faster leading to reduction in training time. The error correspond to each of the neurons contribution to the network output is used as a driver for weight adjustment leading to conformance of the network output to training data (Aspuru-Guzik ¶ [0039]).

In regards to 5, Aspuru-Guzik discloses:
Each classification of the second set of classified data matches eachPage 35 of 40 Docket No. P201806931US01classification of the third set of classified data for each corresponding data item (Aspuru-Guzik discloses in at least ¶ [0068] “Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”).


It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set of classifications that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training leading to authenticated data and measuring the error for each neural layer output that provides a measure for sensitivity of the quantum component.   One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process that by use of quantum components in which the quantum component weight can be adjusted to that enable the solution to be converged faster leading to reduction in training time. The error correspond to each of the neurons contribution to the network output is used as a driver for weight adjustment leading to conformance of the network output to training data authenticating the conformance (Aspuru-Guzik ¶ [0039]).

In regards to 9, Aspuru-Guzik discloses:
program instructions are stored in a computer readable Page 36 of 40 Docket No. P201806931US01storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ( Aspuru-Guzik in at least ¶ [0120] “ Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component.  Aspuru-Guzik further teaches the ability of the program instructions stored on a remote storage device transferred over the network to any destination processing system.   One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to build the networked processing system leading to flexibility in system implementations for training process including the well-known cloud computing environment (Aspuru-Guzik ¶ [0120]).

In regards to 10, Aspuru-Guzik discloses:
The computer usable program product of claim 8, wherein the program instructions are stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ( Aspuru-Guzik in at least ¶ [0120] “Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices” , in at least ¶ [0123] “ Computer system/server 12 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 12, and it includes both volatile and non-volatile media, removable and non-removable media”, in at least  ¶ [0124] “ System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32. Computer system/server 12 may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18 by one or more data media interfaces. As will be further depicted and described below, memory 28 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the disclosure”, and in at least  ¶ [0129] “ Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Aspuru-Guzik further teaches the ability of the program instructions for implementation of the training process in which the code stored on the computer-readable storage on a server data processing system can be downloaded to any destination processing system storage area for processing.  One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to build the networked processing system leading to flexibility in system implementations for training process including the well-known cloud computing environment (Aspuru-Guzik ¶ [0120]).

In regards to 11, Aspuru-Guzik discloses:
further comprising: program instructions to adjust a weight of the quantum components (Aspuru-Guzik in at least¶ [0037] “ An ANN is trained to solve a specific problem ( e.g. ., pattern recognition) by adjusting the weights of the synapses such that a particular class of inputs produce a desired output”, and in at least ¶ [0039] “ In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set. Aspuru-Guzik further teaches adjusting the weight of the quantum component. One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by use of quantum components in which the quantum component weight can be adjusted to enable the solution converge faster leading to reduction in training time (Aspuru-Guzik [0038]).

In regards to 12, Aspuru-Guzik discloses:
further comprising: program instructions to reclassify, using the neural network, the data set to generate a third set of classified data (Aspuru-Guzik discloses in at least ¶ [0069] “ In various embodiments, training is performed in an alternating manner between the generator and discriminator. In some embodiments, feedback from the classical components is provided to optimizer 205 to enable further optimization of parameters Q”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training classification leading to authenticated data.  One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by reclassifying for increased robustness by use of quantum components in which the quantum component weight can be adjusted to enable the solution to be converged faster leading to reduction in training time (Aspuru-Guzik ¶ [0038]).

In regards to 13, Aspuru-Guzik discloses:
further comprising: program instructions to determine, responsive to comparing the second set of classified data and the third set of classified data, a sensitivity of the quantum components ( Aspuru-Guzik in at least ¶ [0068] Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”, and in at least ¶ [0039] In general, during backpropagation, the output of the network is compared to the known correct output. An error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training classification leading to authenticated data and measuring the error for each neural layer output that provides a measure for sensitivity of the quantum component.   One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by use of quantum components in which the quantum component weight can be adjusted to that enable the solution to be converged faster leading to reduction in training time. The error between each of the neurons is used as a driver for weight adjustment leading to conformance of the network output to training data (Aspuru-Guzik ¶ [0039]).

In regards to 14, Aspuru-Guzik discloses:
wherein each classification of the second set of classified data matches each classification of the third set of classified data for each corresponding data item (Aspuru-Guzik in at least ¶ [0068] “Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training classification leading to authenticated data and measuring the error for each neural layer output that provides a measure for sensitivity of the quantum component.   One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by use of quantum components in which the quantum component weight can be adjusted to that enable the solution to be converged faster leading to reduction in training time. The error correspond to each of the neurons contribution to the network output is used as driver for weight adjustment leading to conformance of the network output to training data authenticating the conformance (Aspuru-Guzik ¶ [0039]).

In regards to 18, Aspuru-Guzik discloses:
further comprising: program instructions to adjust a weight of the quantum components ( Aspuru-Guzik in at least ¶ [0037] “ An ANN is trained to solve a specific problem ( e.g. ., pattern recognition) by adjusting the weights of the synapses such that a particular class of inputs produce a desired output”, and in at least ¶ [0039] “ In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set. Aspuru-Guzik further teaches adjusting the weight of the quantum component. One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by use of quantum components in which the quantum component weight can be adjusted to enable the solution converge faster leading to reduction in training time (Aspuru-Guzik [0038]).

In regards to 19, Aspuru-Guzik discloses:
further comprising: program instructions to reclassify, using the neural network, the data set to generate a third set of classified data ( Aspuru-Guzik in at least ¶ [0069] “In various embodiments, training is performed in an alternating manner between the generator and discriminator. In some embodiments, feedback from the classical components is provided to optimizer 205 to enable further optimization of parameters Q”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training classification leading to authenticated data.  One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by reclassifying for increased robustness by use of quantum components in which the quantum component weight can be adjusted to enable the solution to be converged faster leading to reduction in training time (Aspuru-Guzik ¶ [0038]).

In regards to 20, Aspuru-Guzik discloses:
“further comprising: program instructions to determine, responsive to comparing the second set of classified data and the third set of classified data, a sensitivity of the quantum components (Aspuru-Guzik in at least ¶ [0068] “Accordingly, the present disclosure enables assisting the realization of GANs by taking advantage of quantum computers. Similar to the Helmholtz machine, the ability of low-depth quantum circuits to prepare a parametrized quantum state (such as a thermal state) is used for realizing the generative model. In the classical case this corresponds to the noise space. Instead of starting from random noise, sampling is from the quantum state generated by the variational circuit. The remainder of GAN proceeds entirely classically: the samples are mapped to the data space by a generator network implemented on the classical computer, and the discriminator is used to decide whether the data generated is authentic”, and in at least ¶ [0039] In general, during backpropagation, the output of the network is compared to the known correct output. An error value is calculated for each of the neurons in the output layer. The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron’s contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon and Aspuru-Guzik. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Using such weight updates, Aspuru-Guzik further teaches generating a set of iterative training classification leading to authenticated data and measuring the error for each neural layer output that provides a measure for sensitivity of the quantum component.   One of ordinary skill would have motivation to combine Verdon and Aspuru-Guzik to optimize the training process by use of quantum components in which the quantum component weight can be adjusted to that enable the solution to be converged faster leading to reduction in training time. The error correspond to each of the neurons contribution to the network output is used as a driver for weight adjustment leading to conformance of the network output to training data (Aspuru-Guzik ¶ [0039]).

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon et al. (hereinafter Verdon ) A Universal Training Algorithm for Quantum Deep Learning, arXiV.org, 2018 (Note:  This reference was cited in the IDS submitted on 4/1/2019), in view of Aspuru-Guzik et al. (hereinafter Aspuru-Guzik) WO 2019177951 A1, in view of Betz et.al, (hereinafter Betz) US 20160300155 A1.

In regards to 6, Betz discloses:
generating noise further comprising: altering an amplitude of a microwave pulse in a quantum processor (Betz in at least  ¶ [0052] “ FIG. 19 is an energy diagram for the two-qubit charge-qubit device shown in FIG. 18 illustrating (i) when a control qubit is set to |0>, then a target qubit is successfully rotated and (ii) when a control qubit is set to |1> (following microwave control), then a target qubit is left in its initial state”, in at least ¶ [0168] When the frequency of the microwave excitation matches the energy difference, i.e. when equation 6 above is satisfied, the system evolves in the x-y-plane at a fixed latitude Θ in the Bloch sphere 43 and the angle Φ is given by: [00006]                 
                    Φ
                     
                    =
                     
                    Ω
                     
                    R
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    =
                     
                    μ
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    E
                     
                    0
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    ℏ
                
             ( 7 )” , and in at least  ¶ [0169] where,                 
                    Ω
                    .
                    s
                    u
                    b
                    .
                    R
                
             is the Rabi frequency, μ is the electric dipole moment of the double quantum dot                 
                    17
                    .
                    s
                    u
                    b
                    .
                    1
                    ,
                     
                    17
                    .
                    s
                    u
                    b
                    .
                    2
                
            ,                 
                    E
                    .
                    s
                    u
                    b
                    .
                    0
                
             is the amplitude of the microwave pulse   and                 
                    τ
                    .
                    s
                    u
                    b
                    .
                    p
                
             the length of the pulse”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon, Aspuru-Guzik and Betz. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Betz teaches generating microwave pulses for noise generation. One of ordinary skill would have motivation to combine Verdon, Aspuru-Guzik and Betz in which the noise injected into the quantum component is generated by use of microwave pulse with the ability to alter the amplitude for achieving long coherence time needed for reliable control and quantum error correction protocols (Betz ¶ [0118]).

In regards to 7, Betz discloses:
generating noise further comprising: lengthening pulses in a quantum processor ( Betz in at least ¶ [0052] “ FIG. 19 is an energy diagram for the two-qubit charge-qubit device shown in FIG. 18 illustrating (i) when a control qubit is set to |0>, then a target qubit is successfully rotated and (ii) when a control qubit is set to |1> (following microwave control), then a target qubit is left in its initial state”,  and in at least ¶ [0168] When the frequency of the microwave excitation matches the energy difference, i.e. when equation 6 above is satisfied, the system evolves in the x-y-plane at a fixed latitude Θ in the Bloch sphere 43 and the angle Φ is given by: [00006]                 
                    Φ
                     
                    =
                     
                    Ω
                     
                    R
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    =
                     
                    μ
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    E
                     
                    0
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    ℏ
                
             ( 7 )”, and in at least  ¶ [0169] “ where,                 
                    Ω
                    .
                    s
                    u
                    b
                    .
                    R
                
             is the Rabi frequency, μ is the electric dipole moment of the double quantum dot                 
                    17
                    .
                    s
                    u
                    b
                    .
                    1
                    ,
                     
                    17
                    .
                    s
                    u
                    b
                    .
                    2
                
            ,                 
                    E
                    .
                    s
                    u
                    b
                    .
                    0
                
             is the amplitude of the microwave pulse   and                 
                    τ
                    .
                    s
                    u
                    b
                    .
                    p
                
             the length of the pulse”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon, Aspuru-Guzik and Betz. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Betz teaches generating microwave pulses for noise generation. One of ordinary skill would have motivation to combine Verdon, Aspuru-Guzik and Betz in which the noise injected into the quantum component is generated by use of microwave pulse with the ability to alter the pulse width for achieving long coherence time needed for reliable control and quantum error correction protocols (Betz ¶ [0118]).

In regards to 15, Betz discloses:
generating noise further comprising: program instructions to alter an amplitude of a microwave pulse in a quantum processor (Betz in at least  ¶ [0052] “ FIG. 19 is an energy diagram for the two-qubit charge-qubit device shown in FIG. 18 illustrating (i) when a control qubit is set to |0>, then a target qubit is successfully rotated and (ii) when a control qubit is set to |1> (following microwave control), then a target qubit is left in its initial state”, in at least ¶ [0168] “ When the frequency of the microwave excitation matches the energy difference, i.e. when equation 6 above is satisfied, the system evolves in the x-y-plane at a fixed latitude Θ in the Bloch sphere 43 and the angle Φ is given by: [00006]                 
                    Φ
                     
                    =
                     
                    Ω
                     
                    R
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    =
                     
                    μ
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    E
                     
                    0
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    ℏ
                
             ( 7 ) “, and in at least ¶ [0169] “ where,                 
                    Ω
                    .
                    s
                    u
                    b
                    .
                    R
                
             is the Rabi frequency, μ is the electric dipole moment of the double quantum dot                 
                    17
                    .
                    s
                    u
                    b
                    .
                    1
                    ,
                     
                    17
                    .
                    s
                    u
                    b
                    .
                    2
                
            ,                 
                    E
                    .
                    s
                    u
                    b
                    .
                    0
                
             is the amplitude of the microwave pulse   and                 
                    τ
                    .
                    s
                    u
                    b
                    .
                    p
                
             the length of the pulse”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon, Aspuru-Guzik and Betz. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training set that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Betz teaches generating microwave pulses for noise generation. One of ordinary skill would have motivation to combine Verdon, Aspuru-Guzik and Betz in which the noise injected into the quantum component is generated by use of microwave pulse with the ability to alter the amplitude for achieving long coherence time needed for reliable control and quantum error correction protocols (Betz ¶ [0118]).

In regards to 16, Betz discloses:
generating noise further comprising: program instructions to lengthen pulses in a quantum processor (Betz discloses in at least  ¶ [0052] “ FIG. 19 is an energy diagram for the two-qubit charge-qubit device shown in FIG. 18 illustrating (i) when a control qubit is set to |0>, then a target qubit is successfully rotated and (ii) when a control qubit is set to |1> (following microwave control), then a target qubit is left in its initial state”, in at least ¶ [0168] “ When the frequency of the microwave excitation matches the energy difference, i.e. when equation 6 above is satisfied, the system evolves in the x-y-plane at a fixed latitude Θ in the Bloch sphere 43 and the angle Φ is given by: [00006]                 
                    Φ
                     
                    =
                     
                    Ω
                     
                    R
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    =
                     
                    μ
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    E
                     
                    0
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    τ
                     
                    p
                     
                    2
                     
                    .
                    M
                    a
                    t
                    h
                    .
                     
                    ℏ
                
             ( 7 ) “, and in at least ¶ [0169] “ where,                 
                    Ω
                    .
                    s
                    u
                    b
                    .
                    R
                
             is the Rabi frequency, μ is the electric dipole moment of the double quantum dot                 
                    17
                    .
                    s
                    u
                    b
                    .
                    1
                    ,
                     
                    17
                    .
                    s
                    u
                    b
                    .
                    2
                
            ,                 
                    E
                    .
                    s
                    u
                    b
                    .
                    0
                
             is the amplitude of the microwave pulse  and                 
                    τ
                    .
                    s
                    u
                    b
                    .
                    p
                
             the length of the pulse”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Verdon, Aspuru-Guzik and Betz. Verdon teaches a noise injection into a quantum component in a classical-quantum hybrid neural network. Aspuru-Guzik teaches generating an iteration of training that includes a set generated with noise and combining them to evaluate the discrimination among them to determine the authenticated set that includes adjusting the weight of the quantum component. Betz teaches generating microwave pulses for noise generation. One of ordinary skill would have motivation to combine Verdon, Aspuru-Guzik and Betz in which the noise injected into the quantum component is generated by use of microwave pulse with the ability to alter the pulse width for achieving long coherence time needed for reliable control and quantum error correction protocols (Betz ¶ [0118]).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIRUMALE KRISHNASWAMY RAMESH whose telephone number is (571)272-4605. The examiner can normally be reached by phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on phone (571-272-3768). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIRUMALE K RAMESH/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121